`Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicants' amendment of the claims, filed on 05/03/2022, in response to the rejection of claims 1, 6, 8, 11-14 from the non-final office action, mailed on 02/03/2022, by amending claim 1; canceling claim 8; and adding new claims 21-26, is acknowledged and will be addressed below.

Claim Interpretations
(1) In regards to the “wherein the expansion segment is mounted with the bore running vertically such that a footprint of the ampoule vaporizer is not increased by use of the expansion segment” of Claim 1;
The “such that a footprint of the ampoule vaporizer is not increased by use of the expansion segment” is an operational or functional result obtained by use of vertically stacked segments forming the body of the ampoule vaporizer, thus it does not add a patentable weight to the structural configuration of the claimed apparatus, see the MPEP citations below.

Consequently, when an apparatus of a prior art teaches a vaporizer having a body formed by plural segments, it is sufficient to meet the claim limitation.

MPEP citations:
It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (See MPEP 2106; Walter, 618 F.2d at 769, 205 USPQ at 409). When apparatus is capable of performing such functions, it is considered to meet the claim limitations. Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (See MPEP 2111.02, 2115; In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458,459 (CCPA 1963). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (See MPEP 2112.01; In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433 (CCPA 1977). It has further been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969); and the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  While features of an apparatus may be described either structurally or functionally, claims directed to an apparatus MUST be distinguished from prior art in terms of structure rather than function (See MPEP §2114).

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6, 10-14 and 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) The “and the vaporizer assembly has a utilization percentage of about 90 percent” of Claim 1 is not clear.
First, the claim merely recites “utilization percentage” without providing how it is calculated, thus it is not clear what the “utilization percentage” indicates.
Second, is it a structure or operational result?
If it is the structure, which part of the vaporizer assembly means the utilization percentage?
If it is an operational result obtained by use of the claimed apparatus, what part of the vaporizer assembly measure the utilization percentage? Does the applicants’ vaporizer assembly have an additional structure to measure in situ? Further note an operational result obtained by use of the claimed apparatus does not add a patentable weight to the structural configuration of the claimed apparatus, see the MPEP citations above.
Third, if the utilization percentage merely means a usage ratio of the supplied precursor, it can be interpreted that a vaporizer intrinsically has 0 to 100% utilization percentage, because, by disregarding other conditions, when the precursor is not used, the vaporizer can be interpreted to have 0% utilization percentage and when all the precursor is used, the vaporizer can be interpreted to have 100% utilization percentage. 

For the purpose of examination on the merits, 
First interpretation will consider the feature as an operational result obtained by use of the claimed apparatus, consequently, when an apparatus of a prior art teaches all the structural limitation, it is sufficient to meet the claim limitation, see the MPEP citations below. Further, as another interpretation, all the vaporizer will be considered to meet the feature.

(2) Claim 21 recites the “the lumen”. There is insufficient antecedent basis for this limitation in the claim.
The limitation will be examined inclusive of “a lumen”.
Further, it is not clear why the claim 21 recites both “bore” and “lumen”. Does each have a different structural configuration?

(3) The “wherein the expansion segment accommodates a different number of trays or different height of trays than the ampoule vaporizer” of Claim 24 is not clear, because of the “than the ampoule vaporizer”. Does it mean the expansion segment accommodates a different number of trays than the ampoule vaporizer? what is compared between the expansion segment and ampoule vaporizer? they are different parts? But the expansion segment is a part of the ampoule vaporizer. The scoped of the feature is not clear. An appropriate correction is respectfully requested.
For the purpose of examination on the merits,
when a vaporizer of a prior art is capable of holding different number of trays or different height of trays, it will be considered meeting the limitation.

(4) The “An ampoule vaporizer comprising: an expansion segment of claim 21; a lid comprising a gas inlet, a gas outlet, and a rim for connecting to the expansion segment; a body comprising an internal volume with an aperture and a rim for connecting to the expansion segment, a first plurality of trays of a first height to hold sublimatable material: and a second plurality of trays of a second height to hold sublimatable material” of Claim 26 is not clear.
Claim 26 recites claim 21, thus it has all the features of the claim 21.
However, claim 26 further recites an expansion segment, a lid, a rim, an internal volume. Are they different from the expansion segment, lid, rim, bore or lumen of claim 21? Or same features?

For the purpose of examination on the merits, they will be interpreted as the same feature.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Hendrix et al. (US 20150191819, hereafter ‘819) in view of Mariner et al. (US 20100040780, hereafter ‘780).
Regarding to Claim 1, ‘819 teaches:
Vaporization apparatuses and systems, for vaporization of source reagent materials, such as liquid and solid source reagents ([0002], note the vaporization apparatus is an assembly assembled by plural components, for instance, see [0062], the claimed “A vaporizer assembly for vaporizing and delivering vaporized source material”);
The vaporizer vessel 200 includes a body 202 (Fig. 2, [0062], note a “portion” of a body can be defined as any sized portion, thus a lower portion of the body 202 of Fig. 2 can be interpreted as a first body and an upper portion of the body can be interpreted as a second body, therefore, the body 202 can be interpreted as an assembly of the multiple vessel body portions, which is the first and second body portions. Further Fig. 2 shows the upper portion of the body 202 has a rim opening, same as the applicants’ rim opening 217, the claimed “the vaporizer assembly comprising: a multiple-vessel body assembly having an interior volume and comprising: a first vessel body having a sidewall, a bottom opening, and an interior volume, an interior diameter, and an interior sidewall surface; a second vessel body having a sidewall, a vessel body rim opening, an interior volume, an interior diameter, and an interior sidewall surface, the interior volume of the first vessel body and the interior volume of the second vessel body defining the interior volume of the multiple-vessel body assembly”);
Fig. 2 shows the body intrinsically has a longitudinal height, therefore, each of the upper and lower body portions also has a longitudinal height (the claimed “wherein the first vessel body has a first longitudinal height and the second vessel body has a second longitudinal height, and wherein the first longitudinal height, the second longitudinal height”);
Fig. 2 shows a base at the bottom of the body 202, and the base closes the bottom opening of the lower body portion of the body 202 (the claimed “a base member disposed under and closing the bottom opening of the first vessel body”);
Lid 204 ([0062], note Fig. 1 shows the lid is disposed on the rim opening of the upper portion of the body 202, the claimed “and a lid member disposed on the vessel body rim opening of the second vessel body”);
An inlet port 206 configured to receive a flow of a carrier gas, and an outlet port 208 that may produce a mixture of carrier gas and reagent vapor ([0062], the claimed “a gas inlet and a gas outlet arranged in fluid communication with the interior volume of the multiple-vessel body assembly, the gas inlet being adapted to supply a carrier gas to the interior volume of the multiple-vessel body assembly”);
A plurality of reagent support trays 210, 220, 230, and 240 received within the vaporizer vessel 200 ([0064]), and channels exist to facilitate the flow of gas between the plurality of reagent support trays 210, 220, 230, and 240 within the vaporizer vessel 200 ([0065], the claimed “and a plurality of vented support trays with tray circumferential sidewalls disposed within the interior volume of the multiple-vessel body assembly”); 
Reagent support trays 210 and 220, which are positioned at a lowermost end of a stack of the plurality of reagent support trays 210, 220, 230, and 240 in the example of FIG. 2, have a first depth 241 that is greater than a second depth 243 of reagent support trays 230 and 240 ([0064], note the 241, 243 are typo of “243, 241” respectively. Further note a group of the trays 210, 220 can be interpreted as a first set and a group of the trays 230, 240 can be interpreted as a second set, thus the first body portion surrounds the first set, and the second body portion surrounds the second set. Lastly, Fig. 1 shows the trays are in contact with the body, thus each tray group is in contact with each of the first and second body portions, the claimed “the plurality of vented support trays including a first set of trays disposed within the first vessel body in contact with the first vessel body interior diameter and under a second set of trays that are disposed within the second vessel body in contact with the second vessel body interior diameter, wherein each of the first set of trays have a first tray sidewall height greater than a second tray sidewall height of the second set of trays”);
Source reagent material is provided in a plurality of stackable reagent support trays included in a stack of reagent support trays received in a vaporizer vessel ([0133]), and the flow of carrier gas 107 received via the inlet port 106 is conducted downward to a bottom of the enclosed interior volume 105 via a downtube 150. The downtube 150 enables the flow of carrier gas 107 to be introduced below a lowermost of the plurality of reagent support trays 110, 120, 130, and 140, thereby facilitating interaction of the flow of carrier gas 107 with contents of each of the plurality of reagent support trays 110, 120, 130, and 140 as the heated carrier gas expands and migrates upward toward the outlet port 108 ([0050], the claimed “the plurality of the vented support trays adapted to support a vaporizable source material in a flow path extending between the gas inlet and the gas outlet and to allow the carrier gas to flow through the interior volume”);
Heat is applied to the vaporizer vessel to heat the source reagent material and gas within the vaporizer vessel ([0014]), and the downtube 150 enables the flow of carrier gas 107 to be introduced below a lowermost of the plurality of reagent support trays 110, 120, 130, and 140, thereby facilitating interaction of the flow of carrier gas 107 with contents of each of the plurality of reagent support trays 110, 120, 130, and 140 as the heated carrier gas expands and migrates upward toward the outlet port 108 ([0050], note see also “to further promote interaction between the carrier gas and the source reagent material 101 within the plurality of reagent support trays”, [0050], the claimed “wherein the carrier gas is heated to assist in the vaporization of the vaporizable source materials within the vented support trays when the carrier gas is contacted to the vaporizable source material”);
Fig. 2 shows two trays 210 and 220 each having a depth 243, and two trays 230, 240 each having a depth 241 (note as discussed in above, in Fig. 2, the examiner considers a group of the trays 210, 220 can be interpreted as a first set and a group of the trays 230, 240 can be interpreted as a second set, the claimed “a number of first set of trays, a number of the second set of trays, and the first tray sidewall height, the second tray sidewall height”);
When the vaporizer of Fig. 2 vaporizes all the supplied precursor, it is considered to have 100% utilization percentage, see the 112 rejection above and also see below by another interpretation (the claimed “and the vaporizer assembly has a utilization percentage of about 90 percentage”).

As discussed in above, the body 202 of Fig. 2 is interpreted as a multiple-vessel body assembly assembled by the first and second body portions, and Fig. 2 shows the upper body portion of the body 202, which is defined as the second body, has a rim opening to be connected with the lid 204. However, because the body 202 is a single unitary body, the lower body portion, which is defined as the first body, does not have a rim opening, thus, ‘819 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 1: (1A) a multiple-vessel body assembly having an interior volume and comprising: a first vessel body having a sidewall, a vessel body rim opening, a bottom opening, and an interior volume, an interior diameter, and an interior sidewall surface; a second vessel body having a sidewall, a vessel body rim opening, a bottom rim, an interior volume, an interior diameter, and an interior sidewall surface, wherein the bottom rim of the second vessel body is longitudinally attached to the vessel body rim opening of the first vessel body, the interior volume of the first vessel body and the interior volume of the second vessel body defining the interior volume of the multiple-vessel body assembly,
(1B) wherein the first vessel body has a first longitudinal height and the second vessel body has a second longitudinal height, and wherein the first longitudinal height is greater than the second longitudinal height,
(1C) a number of first set of trays is greater than a number of the second set of trays, and the first tray sidewall height is at least 3 times the second tray sidewall height.

In regards to the undisclosed limitation of (1A):
‘780 is analogous art in the field of deposition on substrates ([0002]). ‘780 teaches an assembly of bodies 210a and 210b joined end to end (Fig. 2A, [0035], note Fig. 2A shows each body has a rim to be coupled each other).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have configured the body 202 of ‘819 to be an end-to-end removable assembly of individual bodies, by simply adding a rim to each body portion of the body 202 of ‘819, thus the imported rims of the lower and upper portions of the body are coupled each other, for the purpose of advantageously providing flexibility of tray holding capability and easy maintenance and replacement of the trays. Further, MPEP clearly guides making integral from plural piece or making separable from one piece is an obvious matter, see MPEP 2144.04.

Further, in case the applicants argue that the body 202 of ‘818 is a single unitary body, thus ‘818 does not teach the “multiple-vessel body assembly” of Claim 1,
By teaching of ‘780, the body 202 of ‘819 is modified to be an assembly of individually separable bodies, therefore, the limitation is clearly taught by ‘819 and ‘780, together.

Still furthermore, regardless of the teaching of ‘780, the examiner considers obviousness rejection based on ‘819 only is also clearly applicable, because ‘819 itself clearly teaches a body having a rim and the body surrounds the trays.
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have duplicated the body of ‘819 then have attached the duplicated body, to the existing body of ‘819 by connecting the rims of each body, for the purpose of extending tray holding capability, thus increasing manufacturing throughput. Further, MPEP clearly guides duplication of parts is an obvious matter, see MPEP 2144.04

In regards to the undisclosed limitation of the (1B):
‘780 teaches the end-to-end removable assembly of individual bodies 210 to form a containment vessel assembly with a length which can be varied as desired ([0034]). Further, as discussed in the claim 1 rejection above, the examiner clearly defines each body portion surrounds each tray group. Because the trays 210 and 220 of the first set have a height greater than height of the trays 230 and 240 of the second set, the first body portion surrounding the first set would have a height greater than a height of the second body portion surrounding the second set.
Consequently, when the body 202 of ‘819 is modified to be separable individual body, the first individual body surrounding the first set of trays obviously has a greater height in a longitudinal direction than the second individual body surrounding the second set of trays. Emphasized again, when the single body of ‘819 is modified to have two individually separable bodies, a proper size for each body would have obviously selected for the purpose of advantageously providing flexibility of tray holding capability and easy maintenance and replacement of the trays. MPEP clearly guides change in size is an obvious matter, see MPEP 2144.04

In regards to the undisclosed limitation of the (1C):
‘819 further clearly teaches Although both FIGS. 1 and 2 depict the use of four reagent support trays, embodiments according to the present disclosure are not limited to using a particular number of reagent support trays that may be received within a particular vaporizer vessel 100 (FIG. 1) or 200 (FIG. 2) ([0063]), and FIGS. 15-20 are side cutaway views of particular illustrative embodiments of combinations of reagent support trays having same or different dimensions combined in a stack of reagent support trays to be deployed in a vaporizer vessel ([0111], note specifically see Fig. 19), and thus, any combination of trays in number, height, and feature may be used based on the application, size of the vaporizer vessel, availability of source material, desired proportions of source materials to be included in a gas mixture, etc., without limitation ([0114], thus the number, position, and height are result effective variables, in other words, obvious variants to control the holding capability).

Consequently, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have set forth the number of each set of the trays and the each side wall height, as claimed, for the purpose of performing a process based on a desired application, size of the vaporizer vessel, availability of source material, desired proportions of source materials to be included in a gas mixture, etc., and/or since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, see MPEP 2144.05.
Further, when ‘819 is modified to adjust the tray number and tray sidewall height as claimed, the vaporizer assembly would have a utilization percentage of about 90%, see the 112 rejection above. 

Regarding to Claim 21, ‘819 teaches:
The vaporizer vessel 200 includes a body 202 (Fig. 2, [0062], note the body is expandable by adding additional body, thus it is an expansion segment, the claimed “An expansion segment to expand an ampoule vaporizer”);
Fig. 2 shows the upper portion of the body 202 has a rim opening, same as the applicants’ rim opening 217, and Fig. 1 shows the lid is disposed on the rim opening of the upper portion of the body (the claimed “the expansion segment comprising: a first end having a first rim to connect with a lid of the ampoule vaporizer”);
As discussed in the claim 1 rejection with teaching of ‘780 above, the body 202 can be modified to have two pieces connected by rim, thus the bottom of the upper body is connected with the lower body by the rims (the claimed “a second end opposite the first end, the second end comprising a second rim to connect with a body of the ampoule vaporizer”);
A plurality of reagent support trays 210, 220, 230, and 240 received within the vaporizer vessel 200 ([0064], note as discussed in the claim 1 rejection above, the trays are disposed within an inner space formed by the corresponding body wall, the claimed “a bore connecting an aperture at the first end to an aperture at the second end, wherein the lumen is configured to hold trays of sublimatable material”).

Regarding to Claim 22,
As discussed in the claim 1 rejection with teaching of ‘780 above, the body 202 of ‘819 can be modified to have two pieces connected by rim, see also the claim interpretation above (the claimed “wherein the expansion segment is mounted with the bore running vertically such that a footprint of the ampoule vaporizer is not increased by use of the expansion segment”).

Regarding to Claims 23 and 25,
‘819 further teaches the vaporizer vessel 100 may be comprised of a thermally conductive material including aluminum, stainless steel ([0047], the claimed “wherein the expansion segment comprises aluminum or stainless steel” of Claim 23, and “wherein the expansion segment is thermally conductive” of Claim 25).

Regarding to Claim 24,
‘819 teaches FIGS. 15-20 are side cutaway views of particular illustrative embodiments of combinations of reagent support trays having same or different dimensions combined in a stack of reagent support trays to be deployed in a vaporizer vessel ([0111]), and any combination of trays in number, height, and feature may be used based on the application, size of the vaporizer vessel, availability of source material, desired proportions of source materials to be included in a gas mixture, etc., without limitation ([0114], the claimed “wherein the expansion segment accommodates a different number of trays or different height of trays than the ampoule vaporizer”).

Regarding to Claim 26, ‘819 teaches:
The vaporizer vessel 200 (Fig. 2, [0062], the claimed “An ampoule vaporizer”);
The teaching of claim 21 was discussed in the claim 21 rejection above (the claimed “comprising: an expansion segment of claim 21”);
Lid 204 ([0062], note Fig. 1 shows the lid is disposed on the rim opening of the upper portion of the body 202, thus the edge of the lid is a rim), and an inlet port 206 configured to receive a flow of a carrier gas, and an outlet port 208 that may produce a mixture of carrier gas and reagent vapor ([0062], the claimed “a lid comprising a gas inlet, a gas outlet, and a rim for connecting to the expansion segment”);
As discussed in the claim 1 rejection with teaching of ‘780 above, the body 202 can be modified to have two pieces connected by rim, and the plurality of reagent support trays 210, 220, 230, and 240 having different heights are received within inner space formed by the multiple bodies of the vaporizer vessel 200 (the claimed “a body comprising an internal volume with an aperture and a rim for connecting to the expansion segment, a first plurality of trays of a first height to hold sublimatable material: and a second plurality of trays of a second height to hold sublimatable material”).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over ‘819 and ‘780, as being applied to Claim 1 rejection above, further in view of Birtcher et al. (US 20080092816, hereafter ‘816).
Regarding to Claim 6,
‘819 teaches a gasket (not shown in FIG.1) may be used to provide a seal between, for example, edges 116 and 125, to further seal the subjacent volume 117 (Fig. 1, [0055], note the seal is clearly applicable to Fig. 2, the claimed “wherein at least one vented support tray is disposed near the base member and includes, disposed about an outer surface of the at least one vented support tray”).

‘819 and ‘780 do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 6: wherein at least one vented support tray is disposed near the base member and includes an O-ring disposed about an outer surface of the at least one support tray.

‘816 is analogous art in the field of source container (abstract). ‘816 teaches Seals 13 and 15 which may be a seal, o-ring, gasket, insert or the like may be used ([0028]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted an O-ring, instead of gasket, for its suitability as a sealing member, with predictable result. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness, see MPEP 2144.07.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over ‘819 and ‘780, as being applied to Claim 1 rejection above, further in view of Sasagawa (US 20140174955, hereafter ‘955), Komino et al. (US 20100200566, hereafter ‘566), and Elsayed-Ali et al. (US 20040076755, hereafter ‘755).
Regarding to Claims 11-14,
‘819 teaches each of the reagent support trays may include one or more gas flow openings configured to redirect a flow of a gas ([0133], the claimed “wherein each of the vented support trays”).

‘819 and ‘780 do not explicitly teach the limitations (BOLD and ITALIC letter) of:
Claim 11: wherein each of the vented support trays includes an anti-corrosion coating selected from the group consisting of metal oxides, metal nitrides, metal carbides, and combinations of these films layered together.
Claim 12: wherein the anti-corrosion layer of metal oxide is aluminum oxide.
Claim 13: wherein the anti-corrosion layer of metal nitride is aluminum nitride.
Claim 14: wherein the anti-corrosion layer of metal oxide is silicon dioxide.

‘955 is analogous art in the field of deposition ([0003]). ‘955 teaches the inner surface of the canister should be inert to the solid phase gas source. In some implementations, the material can be coated with the chemical resistant material. Examples of coatings include, aluminum oxide (Al2O3) spray ([0041]).

‘566 is analogous art in the field of deposition ([0001]). ‘566 teaches it is possible to maintain the corrosion resistance property by coating, a coating material in this case is preferably, alumina (Al2O3), SiC, AlN, Si3N4 or Y2O3 and the like ([0062]).

‘755 is analogous art in the field of deposition ([0003]). ‘755 teaches the inventive methods increase the corrosion resistance of components having interior surfaces by coating the inside surface of the component with SiO2 (silicon dioxide or silica) ([0062]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have coated the trays of ‘819, with a coating of Al2O3, AlN, SiO2, for the purpose of providing chemical resistance, such as corrosion resistance.

Response to Arguments
Applicants’ arguments filed on 05/03/2022 have been fully considered but they are not persuasive.
In regards to the 35USC103 rejection of Claim 1, the applicants repeat the same arguments, as filed on the previous remarks, thus the examiner maintains the same responses and is omitted in this OA. Only new argument will be responded below.

The applicants argue that the Office Action argues that the tray height or ratio of high trays to short trays where known results effective variables for utilization level. (Office Action, p. 12). However, this argument is not supported by the references. While one would expect the capacity of reagent to vary with the size of trays, the utilization level increase from 50% to 90% was an unexpected finding which was not obvious beforehand to persons of skill in the art. Indeed, solving the problem of low utilization is a significant improvement over the prior art found in Applicant's disclosure. The Office Action at p. 18 states, "the 'availability of source material and desired proportions of source materials' is an utilization level." This is not a utilization level. Utilization level is one minus the amount of the vaporizable material remaining when the ampoule vaporizer is no longer producing an acceptable output of vapor divided by the amount of vaporizable material loaded into the ampoule vaporizer. Utilization levels ranged about 50% for previous designs. As noted in Applicant's specification, the described device is capable of utilization levels of about 90%, a substantial increase, see page 8 to the half of page 9.
The argument is found not persuasive.
First, where is the definition of the “utilization levels” in the applicants’ specification? does the specification and claim define the “utilization level’? It is merely presented in this response, not in the applicants’ disclosures and claims.
Second, the examiner is not limited into the applicants’ interpretation, in other words, the utilization level is not limited to the way that the applicants asserted. As discussed in ‘819, the size and/or number of the tray is changed, this means the holding amount of the precursor in the vaporizer is clearly changed, therefore, the change of the holding amount is also a utilization level change of the vaporizer, and the size and number of the trays are result effective variable to control the holding amount.
Third, again, as discussed in the 112 rejection, the claimed “utilization” appears to be a functional result obtained by the change of the size and/or number of the tray. Therefore, when a prior art teaches the change of the size and /or number of the tray, it is sufficient to meet the claimed requirement.

The applicants further argue that Mariner teaches a crucible, not an ampoule vaporizer of the type described in Applicant's specification. (Mariner, [0030]). The crucible melts the metal and vaporizes the metal. (Id., at [0035]) In contrast, an ampoule vaporizer heats a metal salt at a temperature sufficient to induce a vapor pressure but low enough to avoid decomposition. The described devices are significantly different such that a person of ordinary skill in the art would not look to Mariner to combine with Hendrix, see the last half of page 9.
The argument is found not persuasive.
The examiner maintains a person of ordinary skill in the art would easily look to Mariner to combine with Hendrix.
The crucible and ampoule vaporizer are similar terms commonly used in the evaporation field, which is a container used for heating substances. The described devices are not significantly different.

The applicants further argue that the first is that the described as making separable the design of Hendrix such that the device has two parts as described in the claim. (Office Action, p. 9). This would fail to accommodate the described trays without further accommodation to change the length of the device, see the last paragraph of page 5.
The argument is found not persuasive.
The examiner maintains the feature is an obvious matter.
The accommodation of tray is taught by ‘819, not by ‘780 alone. Emphasized again, the obviousness is set forth by ‘819 and ‘780, together, not alone.
Further, when the single part is separated into two pieces, each piece has own length. Depending on desired application, such as desired tray holding portion, determining or adjusting the length does not require a higher skill beyond an ordinary skill and merely involves a routine skill (see MPEP 2144.04 supporting the change in size).

The applicants further argue The Office Action also proposes that the second vessel body could be duplicated, and the duplicate placed between the second vessel body and the lid. (Office Action, p. 10). Such a duplicate would need to have a second rim attached to its bottom and a bottom opening created to allow communication between the interiors of the first and second vessel bodies. Such changes go beyond the simple substitution of parts, see top paragraph of page 10.
The argument is found not persuasive.
The examiner maintains Such changes does NOT go beyond the simple substitution of parts, because one end of the part already has a rim, therefore, duplicating the rim to the opposite end does not require a higher skill beyond an ordinary skill. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIDEN LEE/           Primary Examiner, Art Unit 1718